On Motion for Rehearing

PER CURIAM.
On consideration of appellant’s motion for rehearing, we withdraw the opinion dated September 5, 2001, and substitute the following opinion:
Gregory Ponton appeals the denial of his motion for postconviction relief. We affirm.
Defendant’s direct appeal was affirmed, after defendant-appellant Ponton submitted a pro se brief, in a proceeding under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Ponton v. State, 744 So.2d 1009 (Fla. 3d DCA 1999) (table), review dismissed, 761 So.2d 330 (Fla.2000).
Defendant filed a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. In his motion and supplemental motion the defendant raised forty-two claims. The trial court denied relief and this court affirmed. Ponton v. *386State, 756 So.2d 1018 (Fla. 3d DCA 2000). We have taken judicial notice of this file.
In the proceeding now before us, defendant filed a motion for postconviction relief raising forty-four claims, and an amended motion raising forty-nine claims. The trial court denied relief and the defendant has appealed.
The trial court denied some of the defendant’s claims as procedurally barred and some of the claims on the merits. We find no error in the trial court’s rulings.
Affirmed.